—In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Richmond County (Lebowitz, J.), dated November 3, 1999, which awarded the nonparty, Pulvers Pulvers Thompson & Kutner, P. C., only 5% of the legal fee in this matter.
Ordered that the appeal is dismissed, without costs or disbursements, as the plaintiff is not aggrieved by the order (see, CPLR 5511).
Since the nonparty law firm did not file a notice of appeal on its own behalf but only on behalf of the nonaggrieved plaintiff, any attempt by that nonparty to prosecute the appeal on its own behalf is a nullity (see, Scopelliti v Town of New Castle, 92 NY2d 944). O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.